Opinion issued September 27, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00224-CV
____________

THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT
HOUSTON, Appellant

V.

ROBERT V. BEASON AND LORI K. BEASON, INDIVIDUALLY AND
LORI K. BEASON A/N/F OF ROBERT C.T. BEASON, A MINOR, Appellees



On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2006-11105



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.